? Order unanimously affirmed with costs. Memorandum: Supreme Court properly rejected plaintiffs argument that Marine Midland Bank’s priority interest should be subordinated to plaintiffs subsequently-filed mechanic’s lien because Marine Midland Bank violated section 22 of the Lien Law. The borrower’s affidavit accompanying the first building loan contract explicitly provides that the net sum available to the borrower for the improvement is consequently, plaintiff was apprised that no funds from the proceeds of the first loan were available for improvements to the property located at 2620 W. Henrietta Rd., Rochester (see, Nanuet Natl. Bank v Eckerson Terrace, 47 NY2d 243, 247). We have examined plaintiffs remaining contention and find it to be without merit. (Appeal from Order of Supreme Court, Monroe County, Rosenbloom, J.—Dismiss Affirmative Defenses.) Present—Callahan, J. P., Doerr, Denman, Pine and Lawton, JJ.